Case 2:15-cv-06633-CAS-SS Document 408-16 Filed 04/10/19 Page 1 of 2 Page ID
                                 #:10065




                      EXHIBIT O
     Case 2:15-cv-06633-CAS-SS Document 408-16 Filed 04/10/19 Page 2 of 2 Page ID
                                      #:10066

Corporations Section
P.O.Box 13697
                                                                                                              John Steen
Austin, Texas 78711-3697                                                                                    Secretary of State




             Forfeiture pursuant to Section 171.309 of the Texas Tax Code
                                           of
                                      Advisory IP Services Inc.

File Number       801350138                                   Certificate I Charter forfeited       February 08, 2013



       The Secretary of State finds that:
           1. The Secretary has received certification from the Comptroller ofPublic Accounts under
              Section 171.302 of the Texas Tax Code indicating that there are grounds for the forfeiture
              of the taxable entity's charter, certificate or registration; and
           2. The Comptroller of Public Accounts has determined that the taxable entity has not
              revived its forfeited privileges within 120 days after the date that the privileges were
              forfeited.

       Therefore, pursuant to Section 171.309 of the Texas Tax Code, the Secretary of State hereby
       forfeits the charter, certificate or registration of the taxable entity as ofthe date noted above and
       records this notice of forfeiture in the permanent files and records ofthe entity.




                                                                                                  John Steen
                                                                                               Secretary of State




                               Come visit us on the Internet @J.ttp://WW\:v.sos.state.tx.us/
(512) 463-5555                                    FAX (512) 463-5709                                                TTY7-l-l




                                                                                                                     WF0001925
